Citation Nr: 1105737	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to November 1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and October 2008 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing held in January 2011; a transcript of 
that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, 
in relative equipoise as to whether the Veteran's current 
bilateral hearing loss is due, in part, to service-related 
acoustic trauma.

2.  The competent and probative evidence is, at the very least, 
in relative equipoise as to whether the Veteran's current 
tinnitus is due, in part, to service-related acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  Tinnitus was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected 
compensation benefits for bilateral hearing loss and tinnitus.  
It is his belief that his hearing loss and tinnitus are due, in 
part, to noise exposure from five-inch guns in service.  In 
statements and testimony received during this appeal, the Veteran 
describes that he operated or was near the five-inch guns on 
board the U.S.S. Moctobi during various training exercises.  
According to him, the blast was so loud on one particular 
occasion that the cotton ball he had stuffed in his left ear came 
out, and when he sought evaluation by a medic he was told that he 
had perforated his left ear drum.  No treatment was provided, but 
he continued to experience ringing in his ears and decreased 
hearing from that point forward.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  Generally, this requires (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, 
service connection may be established either by showing that a 
chronic disability or disease was incurred during service and 
later manifestations of such chronic disability or disease are 
not due to intercurrent cause(s) or that a disorder or disease 
was incurred during service and there is evidence of continuity 
of symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b).  Finally, certain chronic 
disabilities, such as hearing loss (as an organic disease of the 
nervous system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, the Veteran's service treatment records do not demonstrate 
a hearing loss disability, as defined for VA compensation 
purposes, nor do they show complaints or treatment for tinnitus.  
See 38 C.F.R. § 3.385 (2010).  His January 1960 separation 
examination is negative for any diseases or defects of the ears.  
Similarly, there is no contemporaneous evidence of hearing loss 
or tinnitus complaints for many years after service separation.  
While such evidence weighs against the Veteran's claim that any 
current hearing loss or tinnitus is related to service, the lack 
of evidence of either disability during service or immediately 
thereafter is not fatal to the Veteran's claim.  Rather, the 
Board must consider whether there is competent evidence which 
attributes post-service hearing loss or tinnitus to some service 
injury or event.  See 38 C.F.R. § 3.303(d).

The Veteran has submitted a private audiological report dated in 
September 2008 which contains an opinion that it is "as likely 
as not that at least some of the [Veteran's] hearing loss and 
tinnitus are the result of his exposure to hazardous noise while 
in the service."  The September 2008 report indicates that the 
Veteran underwent audiological testing, including word 
recognition testing using the Maryland CNC word list, and that 
the results demonstrated binaural hearing loss and tinnitus.  
Right ear word recognition was 70 percent and left ear word 
recognition was 68 percent; thus, the competent evidence 
establishes a current hearing loss disability for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2010).  

While the examining audiologist's opinion was not based upon a 
review of the claims file, to include the Veteran's service 
treatment records, the report does contain a verbal history of 
hearing loss and tinnitus complaints since service as well as a 
description of the Veteran's exposure to five-inch guns during 
service, including the incident described above.  The Veteran 
testified at the January 2011 Board hearing that he did not have 
any significant post-service noise exposure.  The opinion 
therefore appears adequate upon which to base a determination.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The above evidence is pertinent to the Board's determination, 
however, evidence of current hearing loss and tinnitus and a 
nexus linking these disorders to service is not sufficient to 
establish service connection.  Rather, in order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Shedden v. Principi, 381 F.3d at 1167; see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the critical 
inquiry in this case is whether the Veteran was exposed to the 
ship's onboard gunfire as this is the type of noise exposure upon 
which the September 2008 private opinion is based.  

Here, the Veteran's service records confirm his lay testimony 
that he served approximately four years aboard the U.S.S. Moctobi 
(ATF-105), an ocean fleet tug.  He has also submitted photographs 
of this ship which show that it did, in fact, carry guns on its 
deck, although the text accompanying such photos indicates it was 
a three-inch, and not a five-inch, gun.  The Veteran's personnel 
records show that his rating throughout active duty was general 
seaman.  As such, it is not readily apparent whether he had 
occasion to operate the three-inch gun.  There is also nothing in 
his service treatment records to confirm the incident in which he 
supposedly perforated an ear drum during a firing exercise.  
Nevertheless, the Veteran has submitted statements from his wife 
and brother which indicate that he previously reported 
experiencing ringing in his ears and decreased hearing after 
performing gunnery duty and that they observed evidence of 
decreased hearing acuity immediately following service.  

There is nothing of record to discredit the Veteran's lay 
testimony and there is evidence of record which tends to support 
his assertions.  Absent the former, the Board finds that it has 
no reason to doubt the credibility of the Veteran's testimony 
that he operated the three-inch gun.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Regardless, even if the Board were to 
find that the Veteran did not operate the gun, it is consistent 
with the places, types, and circumstances of his service that he 
would, on occasion, have been on deck when the gun was fired, 
thereby exposing himself to the noise from such guns.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Board 
concludes that there is at the very least an approximate balance 
regarding an issue material to the determination of the Veteran's 
claim, namely, in-service incurrence of acoustic trauma.  
Affording all reasonable doubt in the Veteran's favor, the Board 
finds that he was exposed to noise from gunfire onboard the 
U.S.S. Moctobi during service.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Service connection does not require that the sole etiology of a 
disease be service-related.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In the present case, the September 2008 private 
audiological report contains a medical opinion which attributes 
some of the Veteran's current hearing loss and tinnitus to 
service-related acoustic trauma which, as discussed above, has 
been confirmed to the Board's satisfaction.  Absent any opposing 
medical evidence, service connection should be granted for 
bilateral hearing loss and tinnitus.  


ORDER

Service connection is granted for bilateral hearing loss.

Service connection is granted for tinnitus.  


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


